Citation Nr: 9932185	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-06 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for traumatic 
arthritis of the left knee, postoperative arthroscopy and 
traumatic arthritis of the cervical spine (previously rated 
separately).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from July 1987 to November 
1997.

The veteran filed a claim in December 1997 for service 
connection for disabilities to include a neck injury and 
degenerative joint disease of the left knee.  This appeal 
arises from the February 1998 rating decision from the 
Columbia, South Carolina Regional Office (RO) that granted 
the veteran's claim for service connection for degenerative 
joint disease of the cervical spine with an evaluation of 0 
percent and granted service connection for arthritis of the 
left knee status post arthroscopy with an evaluation of 0 
percent.  A Notice of Disagreement was filed in February 1998 
and a Statement of the Case was issued in March 1998.  A 
substantive appeal was filed in April 1998 with a request for 
a hearing at the RO before a local hearing officer.

In July 1998 the abovementioned RO hearing was held.

By rating decision in September 1998, the RO considered the 
veteran's service connection disability to be one disability:  
traumatic arthritis of the left knee, postoperative 
arthroscopy and traumatic arthritis of the cervical spine 
(previously rated separately) and increased the evaluation to 
20 percent.  The veteran has continued his appeal of the 20 
percent rating.


REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated a well-
grounded claim for an increased rating.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

In reviewing the evidence in the claims folder, the 
undersigned notes that the VA examination conducted in 
January 1998 is inadequate for rating purposes.  The 
examination did not address the requirements of DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In DeLuca, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that in evaluating a 
service-connected joint, the Board erred by not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement under 38 C.F.R. § 4.45.  
Thus, when considering the rating to be assigned a service-
connected joint, medical evidence must be obtained as to any 
additional range of motion loss or ankylosis due to pain on 
use, incoordination, weakness, fatigability, or during flare-
ups.  DeLuca.  The veteran has indicated he has neck pain 
that radiates into his shoulder blades.  Additionally, his 
left knee swells and locks up.  Therefore, the veteran should 
be afforded an orthopedic examination of the cervical spine 
and left knee to address the DeLuca requirements and a 
neurological examination of the cervical spine to address the 
veteran's radicular symptoms.  

Additionally, the veteran has been diagnosed with traumatic 
arthritis of the left knee.  Therefore, the RO must consider 
the principles of rating enunciated in VAOPGCPREC 23-97 (July 
1, 1997) (under certain circumstances, separate ratings may 
be assigned for separate manifestations of a knee disability) 
and VAOPGCPREC 9-98 (August 14, 1998).

Finally, it is indicated in the record that the veteran has 
received treatment from the Belue Clinic.  Recent treatment 
records from this facility should be requested prior to a VA 
examination.  VA has a duty to assist the veteran in the 
development of facts pertaining to this claim.  The Court has 
held that the duty to assist the claimant in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining all relevant medical records.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the traumatic arthritis of 
the cervical spine and traumatic 
arthritis of the left knee in recent 
years.  Thereafter, the RO should obtain 
legible copies of all records that have 
not already been obtained, including 
those from the Belue Clinic in 
Spartenburg, South Carolina.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of the service 
connected traumatic arthritis of the 
cervical spine and left knee.  He should 
additionally be afforded a VA 
neurological examination to determine the 
current severity of the service connected 
traumatic arthritis of the cervical 
spine.  The veteran should be notified of 
the importance of appearing for the 
examinations and the consequences of his 
failure to do so.  The claims folder must 
be made available to the examiners for 
review prior to the examinations.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history.  

The orthopedic examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the service connected 
cervical spine and left knee due to any 
of the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
must, if feasible, be expressed in terms 
of the degree of additional range of 
motion loss or ankylosis (the position in 
degrees should be specified) due to pain 
on use or during flare ups under § 4.45.  
If the examiner is unable to make such a 
determination, it should be so indicated 
on the record.  

The ranges of motion of the cervical 
spine should be specified, as should the 
normal ranges of motion. 

The examiner should be asked to describe 
all manifestations of the left knee 
disability, to include whether there are 
any findings of subluxation, instability, 
locking, swelling, or loss of range of 
motion.  Any instability should be 
described as mild, moderate or severe.  
If there is limitation of motion, the 
ranges of motion should be given in 
degrees.  For VA purposes, normal flexion 
is to 140 degrees and normal extension is 
to 0 degrees. 

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected cervical spine 
disability at issue.  If so, all such 
manifestations should be described in 
detail.  The discussion must include 
notation as to whether the veteran has 
intervertebral disc syndrome of the 
cervical spine, either mild, moderate 
with recurring attacks, severe with 
recurring attacks with intermittent 
relief, or with persistent symptoms 
compatible with neuropathy (i.e., with 
characteristic pain and demonstrable 
muscle spasm and neurological findings 
appropriate to the site of any diseased 
disk) and little intermittent relief.  
All factors upon which any medical 
opinion is based must be set forth for 
the record.

3.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca, VAOPGCPREC 23-
97, and VAOPGCPREC 36-97 and whether a 
separate rating may be assigned the 
neurological aspects of the service 
connected traumatic arthritis of the 
cervical spine.  If the action taken 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case.  This 
should additionally include consideration 
and discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for the 
scheduled examination.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  Verification that the veteran was 
notified of the consequences of his 
failure to appear for any examination 
should also be included in the claims 
folder.  Consideration should also be 
given to the recent case of Fenderson v. 
West, 12 Vet. App. 119 (1999).  Therein, 
the Court held that, with regard to 
initial ratings following the grant of 
service connection, separate ratings can 
be assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  The veteran 
and his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



